Citation Nr: 1210432	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and S. B.
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from April 1952 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record. 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran filed an application of service connection for a bilateral shoulder disability based upon new and material evidence and the RO adjudicated the claim as one to reopen.  As the analysis and the result is the same for either shoulder on the issue of whether the claim should be reopened, the issue is set forth the same way in this decision.  Because the service treatment records and other evidence differs for the left shoulder and the right shoulder, the Board has separately addressed the reopened claims of service connection for each shoulder separately as set forth on the first page of the decision.







FINDINGS OF FACT

1.  In a rating decision in July 2004, the RO denied service connection for a bilateral shoulder disability, claimed as arthritis of the shoulders; after the Veteran was notified of adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence then of record.

2.  The additional evidence presented since the ratings decision in July 2004 relates to an unestablished fact necessary to substantiate the claim.

3.  A left shoulder disability, arthritis, was not affirmatively shown to have been present in service; left shoulder disability, arthritis, was not manifest to a compensable degree within one year of separation from service; left shoulder disability, arthritis, was first documented after service beyond the one-year presumptive period for a left shoulder disability, arthritis, as a chronic disease; the current left shoulder disability, arthritis, is unrelated to an injury or disease or event in service, including the incident of January 1954 where the Veteran was thrown or fell onto the left shoulder.

4.  A right shoulder disability, arthritis, was not affirmatively shown to have been present in service; right shoulder disability, arthritis, was not manifest to a compensable degree within one year of separation from service; right shoulder disability, arthritis, was first documented after service beyond the one-year presumptive period for a right shoulder disability, arthritis, as a chronic disease; the current right shoulder disability, arthritis, is unrelated to an injury or disease or event in service, including the incident of January 1954 where the Veteran was thrown or fell onto the left shoulder.






CONCLUSIONS OF LAW

1.  The rating decision in July 2004 by the RO, denying the claim of service connection for a bilateral shoulder disability, claimed as arthritis of the shoulders, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011). 

2.  The additional evidence presented since the rating decision in July 2004, denying the claim of service connection for a bilateral shoulder disability, claimed as arthritis of the shoulders, is new and material, and the claim of service connection for bilateral shoulder disability, claimed as arthritis of the shoulders is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  A left shoulder disability, arthritis, was not incurred in or aggravated by service and service connection for the left shoulder disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A right shoulder disability, arthritis, was not incurred in or aggravated by service and service connection for the right shoulder disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertains to the reason the claim was previously denied as well as the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  As the claim is reopened, further VCAA compliance with Kent need not be addressed.

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  







The RO provided pre-adjudication VCAA notice by letter, dated in April 2008.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 






The Veteran was afforded a VA examination in June 2010.  As the opinion contains the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in July 2004, the RO the RO denied the claim of service connection for bilateral shoulder disability, claimed as arthritis of the shoulders.

After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the denial of the claim and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the time of the rating decision in July 2004 is summarized as follows:

On entrance examination in April 1952, the Veteran denied a history of painful joints, bone or joint deformity, or recurrent shoulder pain, and the evaluation of the shoulders was normal.



In January 1954 the Veteran sought treatment complaining of pain and limitation of motion of the left shoulder.  He gave a history of falling and striking the shoulder against the deck of the ship two days earlier.  There was point tenderness over the acromion.  X-rays were negative.  He was given a sling with instructions that he could start exercising in three days.

The remainder of the service treatment records contained no complaint, finding, history, sign, symptom, treatment, or diagnosis of a shoulder injury or abnormality. 

After service, the next reference to the shoulders was in July 1999, 45 years after the incident in 1954.  History included arthritis, but no specific date of onset.  

In November 2000, it was noted that the Veteran had broken his left collar bone the previous spring in a bicycle accident. 

In January 2002, the Veteran complained of arthralgia in the neck, hands, and knees, but not the shoulders. 

In a decision issued in July 2004, the RO denied the claim for service connection for a bilateral shoulder disability because there was no evidence that the arthritis diagnosed in the private medical records was related to or caused by service or was arthritis manifested within a year of separation from service.  

Current Application

Although the prior rating decision by the RO in July 2004 became final, the claim may nevertheless be reopened if new and material evidence is presented.  38 .S.C.A. §§ 7105(c) and 5108. 






Regardless of the RO's characterization of the claim to reopen, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claims of service connection was received at the RO in March 2008. 

As the claims to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993). 





Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Additional Evidence and Analysis

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is the RO previously denied the claim because there was no evidence that arthritis diagnosed after service was related to or caused by service or that arthritis was  manifested within a year after separation from service.  

The additional evidence presented since the rating decision in July 2004 consists of the following:

VA records in December 2006 show that arthritis was well controlled.

In April 2008, the Veteran advised his physician that he was pursuing a claim with VA for shoulder pain, which the Veteran believed at least started somewhat in part to a fall attributable to a shipmate.  

In July 2009, the Veteran explained how his shoulder was injured in January 1954.  According to the Veteran, another serviceman had picked him up and dropped the Veteran on his right shoulder.  The Veteran went to the medic and spent 1 to 2 weeks in a sling and he has had pain in the arm ever since.


In August 2009, the Veteran complained of right shoulder pain.

In November 2009, the other serviceman, R. E D., submitted a statement that he and the Veteran were cleaning the sleeping compartment when the Veteran fell and landed hard on the steel deck.  The Veteran had his arm in a sling and R. E. D. recalled the Veteran was placed on light duty for awhile.  R. E. D. did not specify which shoulder was injured.  The Veteran's spouse stated that she overheard a phone conversation between the Veteran and R. E. D. and R. E. D. remembered the accident.  

In May 2010, the Veteran testified that he did not seek treatment for his right shoulder immediately after separation from service and could not recall when he started to seek care.  He also did not recall any doctor discussing whether his shoulder problem resulted from the January 1954 incident.

The service personnel records do not refer to any shoulder injury. 

In June 2010, the Veteran was afforded a VA examination.  The Veteran related the incident in January 1954, when he was dropped on his right shoulder.  The VA examiner noted that the service treatment records referred to the left shoulder not the right shoulder.  He also noted that the Veteran had a broken left collar bone after a bicycle accident in 1999. 

The Veteran stated that he was retired, after working 22 years on an automatic lathe machine manufacturing parts for automobile shock absorbers, which required lifting blanks into a hopper of the machine and then placing the finished part onto a wagon, which required mild to moderate effort with hand tools. 

X-rays showed the healed malaligned fracture of the left clavicle but the left humeral head was in normal anatomic position.  No significant focal degenerative changes were seen.  The right shoulder also did not display any acute or significant focal bony abnormalities.


The diagnosis was mild degenerative joint disease of the left shoulder with an old healed malaligned fracture of the left clavicle.  In the VA examiner's opinion, it was less likely than not that service caused the current shoulder conditions.  Noting the inconsistency between the service treatment records, that is, an injury to the left shoulder, and the Veteran's own history, that is, an injury in service to the right shoulder, the examiner concluded that it was as likely as not that the factors of the bicycle accident in 1999, the Veteran's work history, and age caused the arthritis in the shoulders.  

In August 2010, Dr. C. N. V. stated the he has treated the Veteran for right shoulder pain with a history of a prior injury.  

In November 2011, the Veteran testified that a shipmate picked him up and threw him to the deck on ship, but that the crewman now would only say the Veteran fell.  He reported to sick bay and was given a sling but does not remember how long he was assigned to light duty. 

The Veteran did not remember how long after service the pain in his shoulder became constant.  He recalled that his physicians told him it was a good possibility that his arthritis was related to service.  He stated that he started treatment in the 1970s.  The Veteran could not recall whether it was his right or left shoulder that struck the deck, but thinks it was his right.

As the claim of bilateral shoulder disability, claimed as arthritis of the shoulders, was denied because of a lack of competent evidence establishing that the shoulder arthritis was related to service, and as the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, the Veteran statement that physicians told him that his shoulder arthritis was related to the shoulder injury in service, the absence of which was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156, and the claim of service connection for is reopened. 



As the RO also reopened the claim in its supplemental statement of the case dated in September 2010 and considered the claim on the merits, the Board is also proceeding with a decision on the merits as the duty to notify and to assist under the VCAA on the underlying claim of service connection have been met.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110, 1131 and 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not service in combat and the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted. 

Left Shoulder 

The service treatment records document a left shoulder injury in January 1954 when the Veteran sought treatment for pain and limited motion.  His left arm was placed in a sling and told he could exercise in three days.

As symptoms of shoulder pain were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 



Although the service treatment records document left shoulder pain and limitation of motion in January 1954, there were insufficient manifestations to identify any permanent left shoulder disability. The Veteran did not seek treatment at any other time while on active duty for his left shoulder. 

On separation examination in May 1956, there was no complaint, history, or finding of a left shoulder abnormality, that is, the examination did not reveal any shoulder problem and the Veteran did not report any recurrent left shoulder problem.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a left shoulder disability or sufficient observation to establish chronicity during service on the basis of the remainder of his service without any entry in the service treatment records, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), or where all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to describe the injury after he was thrown or fell to the deck of the ship in service, which is within the realm of the Veteran's personal experience and his statements corroborated with the documentation of acute left shoulder injury in service, answers the question of what happened in service.  The service treatment records and the Veteran's competent and credible statements and testimony establish the in-service incurrence of an injury.







But the lay statements do not answer the questions of a current disability or of a nexus to service, and competent evidence is still required to establish a current disability and nexus of the current disability to service.  It is undisputed, however, that the Veteran currently has arthritis of the left shoulder.  This diagnosis subsequent to service is competent and credible evidence of a current disability.

The remaining element to prove in order to establish service connection is the causal relationship between the current disability and the in service incurrence of injury, the so-called "nexus" requirement.

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. 

While the Veteran is competent to describe what he has personally experienced, competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The service treatment records and the shipmate state the Veteran fell.  The Veteran states he was thrown to the deck.   Either way, the Veteran's statements and testimony are credible to establish an in-service injury.  Whether the Veteran continued to experience pain, loss of function, or any other symptoms since the January 1954 incident is another question.

The Veteran asserts he injured his right shoulder, not his left shoulder, in January 1954.  The treatment records establish it was the left shoulder that was injured.  The shipmate does not state which shoulder was injured.  The Veteran does not explain this discrepancy except to state he does not remember now for sure which shoulder struck the deck, but does remember that only one of his shoulders hit the deck.  





The Board places more weight on the service treatment records that it was the left shoulder, not the right, that was injured in January 1954 than the Veteran's recollections more than 45 years after the injury in service. The Board therefore finds that the Veteran's statements of about continuity lack credibility.  .

For the foregoing reasons, then, continuity of symptomatology has not been established  and the preponderance of the evidence is against the claim of service connection for a left shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Turning to whether all of the evidence, including that pertinent to service, establishes that the left shoulder disability was incurred in service, 38 C.F.R. § 3.303(d), to the extent the Veteran is offering his own opinion, the question of whether the post-service arthritis of the left shoulder is related to service is a question of etiology requiring medical expertise unless such a relationship is one to which a lay person's observation is competent.  

Arthritis is not is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Stated another way, the diagnosis of arthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and therefore it is not a simple medical condition that the Veteran is competent to identify.  




An opinion on causation in this case requires that a person is qualified through education, training, or experience to offer a medical diagnosis or opinion.   As no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claims.

The competent medical evidence on causation favorable to the claim consists of the opinion of Dr. V who only states that the prior shoulder injury and arthritis changes inhibited the Veteran's gainful employment and that the Veteran can be expected to continue experiencing the symptomatology associated with the shoulder injury and osteoarthritis.

The evidence against the claim consists of the opinion of the VA examiner, who noted the inconsistency between the service treatment records, that is, an injury to the left shoulder, the bicycle accident in 1999, and the work history, concluded that it was as likely as not that these factors plus age caused the arthritis in the shoulders.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 







In this case, the Board finds that the negative opinion of the VA examiner is more persuasive than the favorable opinion of the private physician because the VA examiner applied a valid medical analysis to all of the significant facts of the case in order to reach the conclusion submitted in the opinion and relied upon an accurate understanding of the record.  The examiner's analysis correctly relied upon the left shoulder as the shoulder injured in service as opposed to the private physician relying upon an inconclusive history from the Veteran.  In addition, the VA examiner's opinion is the only opinion that takes into account the Veteran's post-service fracture of his collar bone.  The VA examiner also explained the significance and that the Veteran's arthritis exists in joints other than the shoulders.  Dr. V did not explain or account for any of these factors.  

As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the Board finds that the negative medical evidence outweighs the positive opinion.

And arthritis by history first documented in 1999, more than 40  years after service, is well beyond the one-year presumptive period following separation from service for manifestation of arthritis as a chronic disease 38 U.S.C.A. §§ 1112 and 1131 and 38 C.F.R. §§ 3.307 and 3.309. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).











Right Shoulder 

On the basis of the service treatment records alone, a right shoulder disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

The Veteran is competent to testify to the events in service, including the incident January 1954.  38 C.F.R. § 3.159.  The Veteran testified that a shipmate threw him to the deck of the ship on his right shoulder and his right shoulder has hurt ever since.  

The service treatment records do document a shoulder injury, but the injury was to the left shoulder, not to the right shoulder.  

For the reasons discussed above, the assertions of a right shoulder injury in service with continuing pain since service lack credibility due to the Veteran's inconsistent history and complaints and inconsistency with other evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

Therefore, the Board finds that the Veteran's assertions of continued symptomatology of right shoulder pain since active service, while competent, are nonetheless not credible.  And there is no other competent evidence, medical or lay, that establishes continued symptoms of the right shoulder since active service.  As to the Veteran stating his doctors have told him his arthritis is related to service, that testimony is inconsistent with earlier testimony where he did not recall any physician establishing a relationship between service and his current disability.  Therefore, the Board does not place any probative value on that testimony as well.




For the foregoing reasons, then, continuity of symptomatology has not been established by the clinical record and by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a right shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board now turns to the question of whether service connection for a right shoulder disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).

For the reasons discussed in the analysis regarding service connection of the left shoulder, where, as here, there is a question of the presence or a diagnosis of the claimed disability, arthritis of the right shoulder, it is not capable of lay observation by case law, and the claimed disability is not a simple medication condition under Jandreau, to the extent the Veteran's statements are offered as proof of the presence of the claimed disability in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claim.

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, no health-care professional has expressed an opinion that the arthritis diagnosed in 1999 is attributable except for the opinion of Dr. V in his August 2010 letter.

To the extent a health-care professional has attributed the Veteran's right shoulder disability to an injury, disease, or event in service, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  




The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

In this case, the private physician's opinion is conclusionary and did not explain the rationale and basis for connecting the current arthritis to service.  Further, it did not correctly address the significant facts of the case, namely, the service treatment records document an injury to the left shoulder, not the right.  His opinion did not account for or explain the Veteran's post-service fracture of the collar bone, his work history, the multi-joint arthritis, and age as the causes for his right shoulder arthritis.

For these reasons, as the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the private physician's opinion has no probative value of the medicolegal question of whether the Veteran's right shoulder arthritis is attributable to service.  Also, there is no other competent medical evidence that relates the Veteran's right shoulder arthritis to service.

The competent medical evidence against the claim is the opinion of VA examiner who stated that t was less likely than not that service caused the current shoulder conditions.  





Noting the inconsistency between the service treatment records, that is, an injury to the left shoulder, and the Veteran's own history, the examiner concluded that it was as likely as not that the factors of the accident in 1999, the Veteran's work history, and age caused the arthritis in the shoulders.

And arthritis by history first documented in 1999, more than 40  years after service, is well beyond the one-year presumptive period following separation from service for manifestation of arthritis as a chronic disease 38 U.S.C.A. §§ 1112 and 1131 and 38 C.F.R. §§ 3.307 and 3.309. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral shoulder disability is reopened and to this extent only the appeal is allowed. 

Service connection for a left shoulder disability, arthritis, is denied.

Service connection for a right shoulder disability, arthritis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


